Citation Nr: 1030848	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  04-40 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a total rating based on individual unemployability 
due to service-connected disability, prior to March 24, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for a total rating based on individual 
unemployability due to service-connected disability.  By rating 
action dated September 2005, the RO assigned a 100 percent 
evaluation for the Veteran's service-connected psychiatric 
disability, effective March 24, 2005.  Thus, it must still be 
determined whether a total rating is warranted prior to that 
date.  

In a July 2006 decision, the Board denied the Veteran's claim for 
a total rating.  The Veteran appealed this determination to the 
United States Court of Appeals for Veterans Claims (Court) which, 
by Order dated March 2007, granted a Joint Motion for an Order 
Vacating and Remanding the Board Decision and Incorporating the 
Terms of this Remand.  The Board again denied the claim in a 
September 2007 decision.  A February 2009 Order of the Court 
again granted a Joint Motion for an Order Vacating and Remanding 
the Board Decision and Incorporating the Terms of this Remand.  
The case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran has work experience as a firefighter and in lawn 
maintenance.  He completed high school.

2.  From the date of claim, the evidence reflects the Veteran is 
unemployable, at least in part, as a result of the combined 
effects of his service-connected lumbosacral spine condition and 
psychiatric disability.



CONCLUSION OF LAW

A total rating based on individual unemployability due to 
service-connected disability is warranted, prior to March 24, 
2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist a veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

As explained below, the Board has found the evidence currently of 
record to be sufficient to establish the appellant's entitlement 
to the benefit sought on appeal.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002) or 38 C.F.R. § 3.159 (2009).

Analysis 

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the Veteran is 
precluded from obtaining or maintaining any gainful employment 
consistent with his education and occupational experience, by 
reason of his service-connected disabilities.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where 
the schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of two 
or more service-connected disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 
percent disability or one 40 percent disability, disabilities 
resulting from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a)(1).  

For a Veteran to prevail on a claim for a TDIU rating, the record 
must reflect some factor which takes the case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain and 
keep employment.  The question is whether the Veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the Veteran can find employment.  See 38 
C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability, neither 
appellant's nonservice-connected disabilities nor advancing age 
may be considered.  

Prior to March 24, 2005, service connection was in effect for 
dysthymic disorder with generalized anxiety disorder, evaluated 
as 50 percent disabling; traumatic arthritis of the lumbosacral 
spine, evaluated as 20 percent disabling; and for scar of the 
left forehead, evaluated as 10 percent disabling.  The combined 
schedular evaluation was 60 percent.  Since service connection 
for the Veteran's psychiatric disability was granted secondary to 
his service-connected low back disability, and since these 
disabilities combine to a 60 percent evaluation, the Veteran 
meets the schedular criteria under 38 C.F.R. § 4.16(a).  See 
38 C.F.R. § 3.310 (2009).

The record establishes the Veteran has work experience as a 
fireman and in lawn maintenance.  He completed four years of high 
school and last worked in 1990.  The Veteran's submitted a claim 
for a total rating based on unemployability on February 10, 2004.

The evidence supporting the Veteran's claim includes his 
statements and the medical findings of record.  VA outpatient 
treatment records disclose that the Veteran was seen from 2003 to 
2004.  The Veteran was seen in December 2003 for routine follow-
up.  It was reported that he had decreased focus and could not 
stay on task even on projects in the house.  He was frequently 
tearful.  The pertinent assessment was depression, and the 
examiner stated that the Veteran might be disabled from this.  
Later that month, the Veteran reported that he could not work 
with the combination of his neck, shoulder and back pain and his 
depression and mood swings.  On examination, the Veteran was 
moderately anxious, with an irritable/depressed mood.  He had a 
chronic pain problem.  The examiner stated that he did not think 
the Veteran was employable.  In January 2004, the Veteran 
reported that his emotions were still labile and that he cried 
easily.  He became depressed when he could not accomplish things 
he wanted to do.  An examination revealed that his affect was sad 
and his mood was described as labile.  The diagnoses were 
dysthymic disorder, by history; panic disorder with agoraphobia, 
by history; and obsessive-compulsive disorder, by history.  The 
Global Assessment of Functioning score was 48.  

The Veteran was again seen in July 2004.  It was noted that he 
continued to have chronic neck and low back pain.  It was further 
indicated that he was unemployed, and the examiner opined that 
the Veteran was unemployable due to these service-connected 
conditions.  He added that psychiatry had stated this as well.  
Following an examination, the assessments were chronic neck 
pain/low back pain; dysthymia; panic disorder with agoraphobia; 
and hypertension.  

The Veteran was seen in a VA mental health clinic in November 
2004.  An examination showed he moved with great discomfort, and 
that his body language, facial expressions and voice clearly 
suggested discomfort.  The examiner commented that it was hard to 
tell physical problems from emotional ones.  The diagnoses were 
pain disorder associated with both psychological factors and 
degenerative arthritis in the back and neck.  The examiner 
commented that with the combination of degenerative arthritis, 
chronic pain and emotional problems, he did not think that the 
Veteran was employable.  

While there is no medical opinion in the record indicating that 
prior to March 24, 2005, the Veteran was unemployable due solely 
to service-connected disabilities and without regard to his 
nonservice-connected neck disorder, the favorable opinions noted 
that his back pain and psychiatric disorder were part of the 
reason he was not employable.  The extent of the Veteran's 
nonservice-connected neck pain during the relevant period is not 
identified such that the Board can clearly disassociate the 
generic mention of back pain or chronic pain in the medical 
records as being from the cervical versus the lumbar spine.  
Thus, the evidence is in equipoise as to whether the Veteran's 
service-connected disabilities alone render him unemployable.  
Accordingly, the Board will resolve all doubt in the Veteran's 
favor and find that entitlement to a total rating based on 
individual unemployability is granted from the date of claim for 
that benefit.


ORDER

A total rating based on individual unemployability due to 
service-connected disability, prior to March 24, 2005, is 
granted, subject to the governing law and regulations pertaining 
to the payment of monetary benefits.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


